Citation Nr: 0732704	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include arthritis of the lumbar spine.  

2.  Entitlement to service connection for a chronic urinary 
tract infection (UTI) disorder.

3.  Entitlement to service connection for claimed residuals 
of dental trauma, for VA treatment purposes only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983 
and from October 2001 to October 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for a low back 
condition, UTI's and dental trauma.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in October 2006.  A transcript 
of his testimony is associated with the claims file.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearings in October 2006 and July 2007, the 
veteran testified that his back pain and UTI problems began 
during his first period of service, in the early 1980's, but 
that he was not diagnosed with arthritis and a chronic UTI 
problem until just prior to his second period of active 
service, which began in October 2001.  Likewise, the veteran 
testified that although he experienced a pre-existing dental 
trauma in the 1970's, he subsequently had two of his teeth 
knocked out during his first period of active service in the 
1980's.  

A September 2001 magnetic resonance imaging (MRI) report from 
Madigan Army Medical Center revealed mild neuroforaminal 
narrowing at L4-5 and L5-S1 levels.

At a December 2001 VA examination, during his second period 
of active service, the veteran reported that he had suffered 
with back pain since his first period of service.  The 
diagnosis was recurrent lumbosacral strain, but the examiner 
did not provide an opinion as to whether the lumbosacral 
strain as likely as not began during the veteran's first 
period of active service.  Similarly, the veteran reported a 
long history of UTI's beginning during his first period of 
service in the early 1980's.  On examination, there was no 
flank tenderness noted, and as such, no diagnosis was 
rendered with regard to the UTI's.  Additionally, the veteran 
reported that he suffered trauma to his jaw during his first 
period of service, and teeth had to be removed as a result.  
The diagnosis was history of dental trauma requiring a 
partial prosthetic device.  There was no opinion offered as 
to the etiology of the claimed conditions.

At an examination in March 2007, provided on a fee basis for 
VA, the veteran again reported that his back pain and UTI's 
began during his first period of active service.  Despite the 
veteran's assertions that his back pain and UTI's began 
during his first period of active service, the RO instructed 
the examiner to provide an opinion regarding whether the 
veteran's pre-existing back condition and pre-existing UTI 
disability were aggravated during service, beyond the natural 
progression.  In response to that request, the examiner 
opined that the veteran's back problems and UTI problems did 
not increase in severity during his second period of service; 
however, there is no opinion of record as to whether the 
veteran's current back disability and/or UTI disability began 
during his first period of service.  Because those are the 
veteran's contentions, and in light of his September 2001 
diagnosis of degenerative arthritis, and testimony regarding 
the claimed disabilities, the case must be remanded for 
another opinion regarding the etiology of the current back 
pain and UTI problems.  

Similarly, the veteran reported at his December 2001 VA 
examination a history of dental trauma during his first 
period of service.  No opinions were provided as to the 
etiology of the claimed dental condition or UTI's.  

At his personal hearing in July 2007, the veteran testified 
that his back pain started in his left leg during the 1980's.  

It does not appear that the veteran's service medical records 
(SMR's) are complete.  At the veteran's personal hearing in 
October 2006, the veteran testified that he had a copy of his 
SMR's.  He should be asked to submit any outstanding 
pertinent SMR's and post-service medical records to support 
his claim in light of this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
low back disability, UTI disability and 
dental condition, not already associated 
with the claims file.  In addition, the 
veteran should be requested to submit 
copies of his SMR's.  

2.  Schedule the veteran for VA 
orthopedic, genitourinary, and dental 
examinations to determine the current 
nature and likely etiology of the claimed 
low back disability, UTI disorder, and 
dental condition, respectively.  The 
claims folder must be made available to 
and reviewed by the examiners in 
conjunction with the requested studies.  
The examiners in this regard should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
low back, UTI's and/or dental condition.  
The examiners should first identify if 
any such disabilities exist, and if so, 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current back, UTI, 
and/or dental condition had its onset 
during the veteran's first period of 
active service, based on all of the 
pertinent VA and private medical evidence 
in the claims file, including a July 1982 
SMR showing treatment for left leg pain.  
In particular, the examiners should 
consider the service medical records and 
VA records, as well as the veteran's 
hearing testimony and any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



